DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                     NO. 12-04-00340-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CHIP RODNEY DANIELS,                              §     APPEAL FROM THE 4TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     RUSK COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and
his counsel.  No decision having been delivered by this Court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered December 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(DO NOT PUBLISH)